       Case 1:20-cv-00879-ELR Document 30-1 Filed 05/08/20 Page 1 of 2




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

GEORGIA STATE CONFERENCE OF                   )
THE NATIONAL ASSOCIATION FOR                  )
THE ADVANCEMENT OF COLORED                    )
PEOPLE, as an organization; and the           )
GEORGIA COALITION FOR THE                     )
PEOPLE’S AGENDA, INC., as an                  )
organization;                                 )
                                              )
       Plaintiffs,                            )   CIVIL ACTION
v.                                            )
                                              )   FILE NO. 1:20-cv-00879-ELR
DEKALB COUNTY BOARD OF                        )
REGISTRATION AND ELECTIONS;                   )
ANTHONY LEWIS in his official capacity        )
as Member of the DeKalb County Board of       )
Registration and Elections; SUSAN             )
MOTTER in her official capacity as            )
Member of the DeKalb County Board of          )
Registration and Elections;                   )
DELE LOWMAN SMITH in his official             )
capacity as Member of the DeKalb County       )
Board of Registration and Elections;          )
SAMUEL TILLMAN in his official capacity )
as Member of the DeKalb County Board of       )
Registration and Elections; BAOKY             )
N. VU, in his official capacity as Member     )
of the DeKalb County Board of                 )
Registration and Elections; and ERICA         )
HAMILTON in her official capacity as          )
Director of Voter Registration and Elections; )
                                              )
       Defendants.                            )
                                              )


      121888738.1
       Case 1:20-cv-00879-ELR Document 30-1 Filed 05/08/20 Page 2 of 2




                    [PROPOSED] ORDER GRANTING MOTION
                        TO WITHDRAW AS ATTORNEY

      The Motion to Withdraw as Attorney as to D. Barret Broussard having been

considered,

      IT IS HEREBY ORDERED that the Motion is GRANTED and the Clerk is

directed to remove Mr. Broussard as attorney for Plaintiffs in this case.

      SO ORDERED this ____ day of ___________, 2020.



                                     _____________________________________
                                     THE HONORABLE ELEANOR L. ROSS
                                     Judge, Northern District of Georgia




      121888738.1
